Citation Nr: 0938704	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to January 8, 
2008, to include entitlement to a total disability rating 
based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Army from 
June 1969 to June 1971 and from October 1974 to June 1983.  
Service in the Republic of Vietnam and receipt of the combat 
infantryman badge and Purple Heart Medal are indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wilmington, Delaware.

Procedural history

The Veteran was originally granted service connection for 
PTSD in a May 1998 rating decision.  A 50 percent disability 
rating was assigned.  The Veteran did not appeal this 
decision.

In the above-mentioned April 2000 rating decision, the RO 
continued the 50 percent disability rating assigned to the 
Veteran's PTSD.  The Veteran subsequently perfected an appeal 
of this decision. 

In August 2000 and January 2004, the Veteran requested to 
appear at a hearing before the Board. By written 
correspondence dated in April 2004, the Veteran's 
representative canceled the hearing. Thus, no action in this 
regard is warranted. See 38 C.F.R. § 20.704(e) (2008).

The Board issued a decision in May 2005, which denied the 
Veteran's claim for an increased disability rating for his 
service-connected PTSD.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).

In May 2006, the Veteran's representative and VA's Office of 
General Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the May 2005 
Board's decision to deny the Veteran's claim for an increased 
disability rating and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
Order in June 2006, granting the joint motion and returned 
the case to the Board.

In September 2006 and November 2007, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development of the record, in order to ensure due 
process and compliance with the directives specified in the 
joint motion. In a March 2008 rating decision, the RO 
increased the Veteran's PTSD disability rating to 100 
percent.  An effective date of January 8, 2008 was assigned 
based on a VA examination report of the same date.  The 
Veteran, through his representative, has indicated continued 
dissatisfaction with the effective date of the 100 percent 
disability rating and continues to argue that he is entitled 
to a TDIU.

The RO issued a supplemental statement of the case (SSOC) in 
March 2008 which continued the assigned disability rating and 
effective date. The case is once again before the Board. 

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim. Accordingly, the appeal is REMANDED to the 
Department of Veterans Affairs Regional Office via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

In the May 2006 Joint Motion, the parties noted that the 
Veteran has asserted that his service-connected PTSD renders 
him unemployable.  While unemployability due to PTSD is a 
consideration in determining the Veteran's entitlement to an 
increased evaluation, such contentions may also be construed 
as raising a claim of entitlement to TDIU.  In the November 
2007 remand, the Board noted that entitlement to TDIU had not 
yet been adjudicated by the RO.  The Board subsequently 
remanded the Veteran's claim noting that the disposition of 
his increased rating for PTSD claim could potentially impact 
the disposition of the claim of entitlement to a TDIU, and 
vice versa. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered). This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Rice 
v. Shinseki, No. 06-1445, U.S. Vet. App. May 6, 2009.
 
As alluded to in the Introduction, the Veteran's PTSD has 
been rated 50 percent disabling from December 19, 1997 to 
January 8, 2008 and 100 percent disabling thereafter.  The 
Veteran contends that that a disability rating in excess of 
50 percent is warranted prior to January 2008 and that he is 
entitled to TDIU.  As noted above, the RO has not adjudicated 
the issue of entitlement to TDIU.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.  Appellate 
consideration of the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD is deferred pending completion 
of the action requested below.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the issue of 
entitlement to TDIU.  Notice of the 
determination and his appellate rights 
should be issued to the Veteran and his 
representative.  If the benefit sought is 
not granted, the Veteran and his 
representative must be afforded the 
appropriate period of time to initiate and 
complete an appeal, unless otherwise 
indicated by the Veteran or his 
representative, prior to returning the 
case to the Board (for adjudication of the 
increased rating issue on appeal).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



